Citation Nr: 0941077	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
unemployability due to PTSD (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from December 1957 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

This case was previously before the Board in November 2007, 
at which time the Board denied the Veteran's claim for 
entitlement to a disability rating in excess of 50 percent 
for PTSD.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2008, the Court granted a joint motion of the 
parties, vacated the Board's decision and remanded the case 
to the Board for action consistent with the joint motion.  

As explained below, the Board has determined that it has 
jurisdiction over the issue of entitlement to a TDIU based on 
unemployability due to PTSD.  If the Veteran is seeking a 
TDIU based on unemployability due to PTSD and other service-
connected disabilities, he should so inform the originating 
agency, which should respond appropriately to any such 
clarification from the Veteran.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims for entitlement to a 
disability rating in excess of 50 percent for PTSD and a TDIU 
are decided.

The Veteran was afforded a VA examination in August 2003.  At 
this examination he reported that he continued to have 
difficulty sleeping, but that he got approximately 8 hours of 
interrupted sleep per night.  The Veteran reported that he 
had difficulty controlling his anger, in particular towards 
his wife with whom he reportedly argued over financial 
matters.  The Veteran reported that he had trouble 
maintaining employment because of difficulty with his co-
workers and management, which caused him to impulsively quit 
jobs.  Also, he reported that he found it difficult to be 
around others, had few friends, was hypervigilant, and 
startled easily to loud noises.  He reported that he had 
daily, intrusive thoughts about Vietnam and easily became 
overcome by emotion and would cry.  Overall, the Veteran 
reported a dim outlook on the future.

Upon mental status examination the Veteran was found to have 
a depressed mood, but did not have suicidal or homicidal 
ideations.  There was no evidence that the Veteran 
experienced delusions.  The Veteran's memory and orientation 
were intact, and his concentration was good.  The examiner 
also reported that the Veteran had good insight into his 
difficulties.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 41 and stated that the Veteran's 
PTSD should be considered clinically severe and prominent.  
The examiner stated that the Veteran had extreme difficulty 
at his job, a poor marriage relationship, no social 
relationships, and no friends.

After this examination the Veteran's disability rating 
evaluation for PTSD was increased from 30 percent to 50 
percent.  

In April 2006 the Veteran was afforded another VA 
examination.  At this examination the Veteran reported that 
he had a close relationship with his wife and a good 
relationship with his 4 children.  However, he did report 
that he had lost his closest friend to cancer the previous 
year and had no other close friends.  The Veteran reported 
that he enjoyed gardening and working on cars.  

The examiner reported that there was no history of suicide 
attempts, assaultiveness, or problematic substance abuse.  
The examiner also reported that the Veteran had recurrent and 
intrusive recollections of Vietnam, as well as intense 
psychological distress and physiological reactivity on 
exposure to internal and external cues.  The examiner 
reported that the Veteran used avoidance measures, had 
markedly diminished interest or participation in significant 
activities, and had feelings of detachment and estrangement 
from others.  The examiner reported that the Veteran showed 
signs of irritability and outbursts of anger, hypervigilance, 
and exaggerated startle response.  The examiner also reported 
that the Veteran's PTSD symptoms caused clinically 
significant distress or impairment in social, occupational, 
and/or other important areas of functioning.

Upon mental status examination the Veteran was found to be 
appropriately dressed.  His speech was loud, but he was 
cooperative with the examiner.  His affect was constricted 
and his mood was dysphoric.  The Veteran was oriented to 
person, time and place; his attention was intact; his memory 
was normal; and he did not have a problem performing 
activities of daily living.  The examiner assigned a GAF 
score of 55.  The Veteran reported that he had experienced no 
change emotionally since his last examination.  The Veteran 
also reported that he had not been able to work for 
approximately 6 months, but that it was due to a hip problem 
and not his PTSD symptoms.  The examiner also reported that 
the Veteran's prognosis was fair to good.

Also of record are VA Medical Center mental health treatment 
records from December 1999 to August 2005.  The treatment 
records tend to indicate that the Veteran was responding well 
to treatment and that the medication he was prescribed was 
helping his depression and irritability.  He showed no 
evidence of suicidal or homicidal ideations and no evidence 
of delusions.  In January 2001 the Veteran was assigned a GAF 
of 60.  At times the Veteran did go through periods of 
depression, but these seemed to improve with time and 
medication.  

Also of record is a May 2005 letter from the Veteran's former 
employer, Mr. J.M, in which he stated that the Veteran 
recently was unable to be medically recertified by the 
Department of Transportation (DOT) to operate commercial 
trucks.  Mr. J.M. stated that the Veteran was unable to pass 
the audio and hearing portions of the recertification 
examination.  This meant that the Veteran was no longer able 
to drive trucks for this company.  Mr. J.M. also stated that 
some of the medications the Veteran was on kept him from 
operating commercial vehicles safely.  However, despite the 
Veteran's inability to be medically recertified by the DOT, 
the company did not want to let him go, so they created a 
part-time position for him in their warehouse.  Mr. J.M. did 
state that the company was not in a position to make this a 
permanent position for the Veteran.

Also of record is a March 2009 VA Medical Center mental 
health treatment note.  The psychiatrist reported that the 
Veteran had been diagnosed with prostate cancer in September 
2008 and showed signs of depression.  The examiner reported 
that the Veteran had some difficulty providing information.  
The Veteran reported that he would stay in bed all day for a 
few days at a time, with no interest in doing anything, 
approximately 1-2 times per month.  He reported that during 
these periods he isolated himself, ate very little, and 
worried about everything.  However, the Veteran reported that 
at other times he felt much better and went out to socialize 
with friends, was reasonably active, had at least one good 
meal a day, and generally felt better about himself.  He 
reported that these symptoms had been going on for the past 
few months.

In general the Veteran reported that he felt overwhelmed, 
irritated easily, and blamed himself for things that happened 
in Vietnam.  He reported low energy and motivation.  He also 
reported that he got approximately 6-7 hours of interrupted 
sleep per night.  He denied active suicidal ideation but 
complained that his memory and concentration were not as good 
as they used to be.

Upon mental status examination the Veteran was found to be 
neat and casually dressed.  He was tense and anxious, but 
cooperative.  His affect was restricted and his mood 
depressed.  His eye contact was fair.  The Veteran's speech 
was limited, non-spontaneous, and somewhat diffuse.  The 
Veteran showed some difficulty expressing himself clearly.  
There were no psychomotor agitation and no pressure of speech 
or flight of ideas.  There was some slowness in thinking and 
some difficulty with memory, concentration, and attention.  
The Veteran did not have suicidal or homicidal ideations, and 
there was no evidence of delusions or hallucinations.  The 
Veteran was alert and oriented to person and place, but his 
insight and judgment were limited.

The examiner assigned a GAF score of 50 and discussed 
hospitalization with the Veteran.  The Veteran rejected the 
need for hospitalization.  The examiner also strongly urged 
the Veteran to take his medication as prescribed.

The Veteran's attorney has submitted a July 2009 psychiatric 
evaluation report by a private physician.  Upon mental status 
examination, the Veteran was found to be cooperative and 
appropriate.  The Veteran was dressed in a soiled shirt, and 
his affect was significantly flat, constricted, and without 
normal fluctuation.  His mood was described as depressed, 
sad, and worried.  The Veteran's thought content was clear, 
linear, and logical; however, at times it was mildly 
circumstantial.  The examiner reported that the Veteran 
described passive suicidal ideation without plan or intent, 
with no evidence of any homicidal ideation or psychosis.  The 
Veteran's cognition appeared to be intact; he was oriented to 
name, age, and location; and he appeared to be without any 
cognitive impairment.  The examiner reported that the Veteran 
would experience significant changes in his mental status 
when discussing the variety of traumas he experienced while 
on active duty.  The examiner reported that during those 
times he would become profoundly more flattened, silent, and 
had ongoing crying spells.  

In summary, the examiner reported that the Veteran obviously 
had severe PTSD that had been completely disabling since 
service, but had become profoundly disabling by 2003.  The 
examiner reported that it was very clear that the Veteran was 
nonfunctional in many aspects of life, including the 
inability to engage in appropriate relationships in even 
simple social situations, let alone the workplace.  It was 
the examiners opinion that the Veteran's PTSD alone made him 
unable to sustain gainful employment.  The examiner assigned 
a GAF of 35 and stated that the degree of the Veteran's PTSD 
disability had nothing to do with his diagnosis of prostate 
cancer.  The examiner stated that he based his opinions on an 
extensive review of medical records provided to him and a 
personal interview with the Veteran.  

The Board finds that the symptoms described by the July 2009 
private examiner are inconsistent with the symptoms described 
by the many and varied VA examiners who have treated the 
Veteran, to include the most recent VA Medical Center mental 
health treatment note from March 2009.  The July 2009 
psychiatric evaluation report indicates that the Veteran has 
experienced a severe and abrupt worsening in his PTSD 
symptoms since he was last afforded a VA examination in April 
2006.  Additionally, the examiner also indicated that the 
Veteran was unemployable due to his PTSD, which is also 
inconsistent with prior examination findings.  

The Board notes that a claim for TDIU has previously been 
adjudicated by the RO.  It does not appear that the Veteran 
appealed this determination.  However, the July 2009 private 
examination report indicates that the Veteran may be 
unemployable solely due to his PTSD symptoms.  According to 
the VA General Counsel, the question of TDIU entitlement may 
be considered as a component of an appealed increased rating 
claim if the TDIU claim is based solely upon the disability 
or disabilities which are the subject of the increased rating 
claim.  If the Veteran asserts entitlement to a TDIU based in 
whole or in part on other service-connected disabilities 
which are not the subject of the appealed RO decision, the 
Board lacks jurisdiction over the TDIU claim except where 
appellate jurisdiction is assumed in order to grant a 
benefit, pursuant to 38 C.F.R. § 19.13 (a).  See VAOGCPREC 6-
96.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 
(2009).

Therefore, the Board finds that the Veteran should be 
afforded a new VA examination in order to accurately 
determine the current severity of his PTSD.    

Additionally, as discussed above, the Veteran has received 
mental health treatment at the VA Medical Center at least as 
recently as March 2009.  The most current VA Medical Center 
records previously of record were from August 2005.

The Board notes that in the joint motion of the parties 
submitted to the Court, specific mention was made that the 
Board had failed to appropriately consider the possibility of 
assigning a staged rating.  As it appears that there are 
recent mental health treatment records not of record in the 
claims file, the Board finds it necessary for any outstanding 
records to be obtained before a decision can appropriately be 
made in this case. 

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record, to include 
mental health counseling records.  If 
the Veteran identifies any other 
pertinent, outstanding medical records, 
the RO or the AMC should undertake 
appropriate development to obtain a 
copy of those records as well.

2.	Then, the Veteran should be scheduled 
for a VA examination by a psychiatrist 
or a psychologist to determine the 
current level of severity of the 
Veteran's PTSD.  The claims file must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the record, the examiner 
should provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from 
the service-connected PTSD, to include 
whether it renders the Veteran 
unemployable.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

The rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
disability rating in excess of 50 
percent for PTSD and his claim for a 
TDIU if it has not been rendered moot.  
If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



